Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is entered into as of this
30th day of January, 2007, by and between Camera Platforms International, Inc.,
a Delaware corporation (“Seller”), and Moving Vehicular Platforms, Inc., or an
affiliated entity (“Purchaser”).

R E C I T A L S :

The Seller desires to sell to the Purchaser, and the Purchaser desires to
purchase from the Seller, the Assets (as hereinafter defined), all upon the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

A G R E E M E N T

1.             Purchase of Assets.  (a)  Assets To Be Sold.  On the terms and in
reliance on the representations and warranties contained herein, Seller shall,
at the Closing (as hereinafter defined), sell, convey, transfer, assign and
deliver to the Purchaser, and the Purchaser shall purchase from the Seller, all
of Seller’s right, title and interest in and to the following, and only the
following, assets described in Schedule 1 attached hereto and incorporated
herein by this reference (collectively, the “Transferred Assets”):

(b)           License Agreement.  At the Closing, the Seller and the Purchaser
shall enter into a license agreement (the “License Agreement”) in substantially
the form of Exhibit 1(b), pursuant to which the Seller, or the Seller’s
successor-in-interest, will license to the Purchaser the right to use the names
“Shotmaker” solely in the United States.

2.             Sublease Agreement.  At the request of the Purchaser and subject
to the prior consent of the landlord, the Seller and Purchaser shall, at the
Closing, execute and deliver a sublease agreement (the “Sublease Agreement”)
pursuant to which Seller would sublease up to approximately 6,663 square feet of
the premises commonly known by the street address of 10909 Vanowen Street, Unit
A, North Hollywood, California 91605 (the “Subleased Premises”) until December
31, 2007, on the terms and conditions set forth in the Standard
Industrial/Commercial Multi-Tenant Lease — Gross, between IPA Burbank Airport
Partners, and Seller (the “Master Lease”).  The Sublease Agreement shall require
the first month’s rent, last month’s rent and security deposit (the “Sublease
Deposit Amounts”) upon the execution of the Sublease Agreement.

3.             Purchase Price; Allocation of Purchase Price.  (a)  In addition
to the assumption by the Purchaser of the Assumed Liabilities, the aggregate
purchase price for the Transferred Assets (the “Purchase Price”) shall be
$500,000.

(a)           Twenty Five Thousand dollars ($25,000) of the Purchase Price has
been paid as an Option Advance pursuant to the terms of the Letter of Intent
dated as of December 13, 2006 (the “Option Advance”);


--------------------------------------------------------------------------------


(b)           Twenty Five Thousand dollars ($25,000) of the Purchase Price shall
be paid upon the execution of this Asset Purchase Agreement (the “Additional
Deposit” and, together with the Option Advance, the “Deposit”); and


(C)           FOUR HUNDRED FIFTY THOUSAND DOLLARS ($450,000) OF THE PURCHASE
PRICE WILL BE PAID TO SELLER AT THE CLOSING (AS DEFINED BELOW).

4.             Closing.  The consummation of the transactions contemplated
hereby (the “Closing”) shall take place immediately following fulfillment or
waiver, in accordance with this Agreement, of all conditions to the Closing, but
in any event no later than April 30, 2007, unless extended by mutual agreement
of the parties (the “Closing Date”).  The Closing shall take place at the
offices of Stradling, Yocca, Carlson & Rauth, 800 Anacapa Street, Suite A, Santa
Barbara, California 93101, or at such other place as the Seller and the
Purchaser may mutually agree.

5.             Closing Deliveries by the Seller.  At the Closing, the Seller
shall deliver to the Purchaser:

(a)           a duly executed counterpart of a Bill of Sale and Undertaking (the
“Bill of Sale”) substantially in the form of Exhibit 5(a) and such other
endorsements, certificates of title, assignments and other good and sufficient
instruments of conveyance and transfer as may be reasonably requested by the
Purchaser in order to vest in the Purchaser good and valid title to the
Transferred Assets in accordance herewith.

(b)           a duly executed counterpart of the License Agreement;

(c)           a receipt for the Purchase Price;

(d)           to the extent applicable, a duly executed counterpart of the
Sublease Agreement.

6.             Closing Deliveries by the Purchaser.  At the Closing, the
Purchaser shall deliver to the Seller:

(a)           the Purchase Price by check or wire transfer in immediately
available funds to an account designated in writing by the Seller;

(b)           a duly executed counterpart of the Bill of Sale;

(c)           a duly executed counterpart of the License Agreement; and

(d)           if applicable, a duly executed counterpart to the Sublease
Agreement, together with the Sublease Deposit Amounts.

7.             Representations and Warranties of Seller.  The Seller represents
and warrants to the Purchaser that Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all necessary corporate power and authority to enter into this Agreement
and the other agreements, documents and instruments contemplated hereby (the
“Ancillary Agreements”), and, subject to obtaining the necessary approvals of
the stockholders of

2


--------------------------------------------------------------------------------


the Seller, to carry out and perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby.

8.             Representations and Warranties of Purchaser.  The Purchaser
represents and warrants to the Seller as follows:

(a)           The Purchaser is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of California and has all
necessary corporate power and authority to enter into this Agreement and the
Ancillary Agreements, to carry out and perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby. 
The execution and delivery by the Purchaser of this Agreement and the Ancillary
Agreements, the consummation by the Purchaser of the transactions contemplated
hereby and thereby and the performance by the Purchaser of its obligations
hereunder and thereunder have been duly and validly authorized by all necessary
corporate action.  This Agreement and the Ancillary Agreements have been duly
executed and delivered by the Purchaser, and (assuming due authorization,
execution and delivery by the Seller) this Agreement and each Ancillary
Agreement constitutes, the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms.

(b)           There are no consents or approvals required in order for the
Purchaser to consummate the transactions which are the subject of this Agreement
other than consents which have been made or obtained on or before the date
hereof.

9.             Employee Matters.  The Purchaser shall offer employment to each
and every employee of the Business.  Those employees accepting such offer shall
become employees of the Purchaser as of the Effective Time.

10.          Indemnification.  Purchaser and its successors and assigns shall
indemnify and hold Seller, its successors and assigns, shareholders, employees,
directors and agents harmless from all liabilities, damages, costs and expenses,
including reasonable attorneys’ fees, suffered, sustained, incurred or required
to be paid in connection with the use of the Transferred Assets.

11.          Conditions to the Closing.  (a)  Conditions to Obligations of the
Seller.  The obligations of the Seller to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to Closing, of each of the following conditions:

(i)            The representations and warranties of the Purchaser contained in
this Agreement shall have been true and correct in all material respects when
made and shall be true and correct in all material respects as of the Closing;
all covenants contained in this Agreement shall have been complied with in all
material respects, and the Seller shall have received a certificate of the
Purchaser to such effect signed by a duly authorized officer thereof;

(ii)           The Seller shall have received the Purchase Price;

(iii)          The Purchaser shall have executed and delivered to the Seller a
counterpart of the Bill of Sale;

(iv)          The Seller shall have received the vote or written consent of the

3


--------------------------------------------------------------------------------


Stockholders of the Company; and

(v)           To the extent applicable, the Purchaser shall have delivered a
duly executed counterpart to the Sublease Agreement, together with the Sublease
Deposit Amounts.

(b)           Conditions to Obligations of the Purchaser.  The obligations of
the Purchaser to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:

(i)            The representations and warranties of the Seller contained in
this Agreement shall have been true and correct in all materials respects when
made and shall be true and correct in all material respects as of the Closing;
all covenants contained in this Agreement shall have been complied with in all
material respects, and the Purchaser shall have received a certificate of the
Seller to such effect signed by a duly authorized officer thereof;

(ii)           Seller shall have delivered to the Purchaser a counterpart of the
Bill of Sale;

(iii)          Seller shall have delivered to the Purchaser a counterpart of the
License Agreement;

(iv)          To the extent applicable, Seller shall have delivered to the
Purchaser a counterpart signature page to the Sublease Agreement; and

(v)           Purchaser shall have received the proceeds of the financing from
City National Bank on substantially the terms and conditions contemplated by the
commitment letter delivered to Seller or otherwise received the proceeds of
other financing on such terms and conditions as Purchaser reasonably determines,
in good faith, are substantially comparable to Purchaser (the “Financing”).

Notwithstanding anything herein to the contrary, in the event that the
transactions contemplated by this Agreement are not consummated as a result of
(i) the failure of the Purchaser to deliver the items set forth in Section 6, or
(ii) the failure to obtain the Financing necessary to consummate the
transactions contemplated by this Agreement, then Purchaser shall forfeit the
Deposit, and the Seller shall have the right to retain the Deposit.

12.          Disclaimer of Warranties.  THE TRANSFERRED ASSETS ARE BEING SOLD IN
THEIR “AS IS” CONDITION AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
SELLER MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES, EITHER EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION WITH RESPECT TO THE WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  Neither the
representations and warranties of Seller contained herein, if any, nor the
covenants and agreements of Seller contained herein shall survive the Closing;
provided, however, that Seller agrees to execute and deliver at Purchaser’s cost
and expense such other instruments and documents as Purchaser may from time to
time reasonably request after the Closing to further evidence the sale, transfer
and conveyance to Purchaser of the Transferred Assets.

13.          Bulk Sales Law.  The Purchaser hereby waives compliance with any
applicable bulk sale or bulk transfer laws of any jurisdiction in connection
with the sale of the Transferred Asset to

4


--------------------------------------------------------------------------------


the Purchaser.

14.          Sales and Use Taxes.  Purchaser shall be responsible for, and pay
when due, all sales or use taxes imposed as a result of the consummation of the
transactions contemplated in this Agreement, if any.

15.          Notices.  All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given, if
delivered in person or by a nationally recognized courier service, if sent by
facsimile machine (“fax”) or mailed, certified, return-receipt requested,
postage prepaid:

(i)            If to the Seller, addressed to:

Martin Perellis

Camera Platforms International, Inc.

10909 Vanowen Street

North Hollywood, California 91605

(ii)           If to the Purchaser, addressed to:

Moving Vehicular Platforms, Inc.

1778 N. First Avenue

Upland, California 91784-2007

Any party hereto may from time to time, by written notice to the other parties,
designate a different address, which shall be substituted for the one specified
above for such party.  If any notice or other document is sent by certified or
registered mail, return receipt requested, postage prepaid, properly addressed
as aforementioned, the same shall be deemed served or delivered upon receipt or
refusal thereof.  If any notice is sent by fax to a party, it will be deemed to
have been delivered on the date the fax thereof is actually received, provided
the original thereof is sent by certified or registered mail, in the manner set
forth above, within twenty-four (24) hours after the fax is sent.  If the notice
is delivered in person or is sent by a nationally recognized courier service, it
shall be deemed to have been delivered on the date received by the recipient of
such notice or refusal of such delivery.

16.          Expenses.  Each of the parties shall pay all costs and expenses
incurred or to be incurred by it in connection with this Agreement and the
transactions contemplated hereby.

17.          Attorneys’ Fees.  If any legal action is instituted with respect to
the subject matter of this Agreement, the prevailing party shall be entitled to
recover all costs of suit, including reasonable attorneys’ fees.

18.          Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by any court of final jurisdiction, it is the intent of
the parties that all other provisions of this Agreement may be construed or
remain fully valid, enforceable and binding on the parties to the fullest extent
permitted by law.

19.          Entire Agreement.  This Agreement contains the entire agreement
among the parties hereto and supersedes all prior discussions and negotiations.

5


--------------------------------------------------------------------------------


20.          Amendment.  This Agreement may not be amended except by an
instrument in writing executed by both parties.

21.          Applicable Law.  This Agreement shall be governed by the laws of
the State of California and all questions concerning the validity and
construction hereof shall be determined in accordance with the laws of said
state without regard to its conflicts of law principles or rules.

22.          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns.

23.          Counterparts.  This Agreement may be executed in any number of
counterparts each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute one and
the same instrument.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

Camera Platforms International, Inc.,

 

a Delaware corporation

 

 

 

 

 

 

 

/s/ Martin Perellis

 

 

 

Martin Perellis, Chairman

 

 

 

 

 

 

 

 

 

Moving Vehicular Platforms, Inc.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Kortan Waddell

 

Its:

 

Chief Financial Officer

 

7


--------------------------------------------------------------------------------


EXHIBIT 1(b)

License Agreement


--------------------------------------------------------------------------------


EXHIBIT 5(a)

Bill of Sale and Assignment Agreement


--------------------------------------------------------------------------------